Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of commonly owned patent no. 16,747,614. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm
Instant application
Clm
US Patent no.
16,747,614
1









performing an error correction code (ECC) decoding operation to decode one or more units of data stored in a stripe across a plurality of memory devices; 


responsive to the ECC decoding operation being unsuccessful, determining whether a number of memory devices of the plurality of memory devices that include a first subset of the one or more units of data for which the ECC decoding operation was unsuccessful satisfies a threshold criterion; and 





responsive to determining that the number of memory devices satisfies the threshold criterion, 







performing, by a processing device, one or more iterations of a redundancy error correction decoding operation to correct the first subset of the one or more units of data stored in the stripe across the plurality of memory devices until the number of memory devices fails to satisfy the threshold criterion.




















reading a stripe of data stored 

determining whether a number of memory components of the subset of the plurality of memory components that include the  one or more units of data for which the decoding was unsuccessful using the ECC decoding operation satisfies a threshold condition; and 
responsive to determining that the number of memory components of the subset of the plurality of memory components that include the one or more units of data for which the decoding was unsuccessful using the ECC decoding operation satisfies the threshold condition, 






2.	Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2  of commonly owned patent no. 16,747,614. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm
Instant application
Clm
US Patent no.
16,747,614
1










































2








performing an error correction code (ECC) decoding operation to decode 


responsive to the ECC decoding operation being unsuccessful, determining whether a number of memory devices of the plurality of memory devices that include a first subset of the one or more units of data for which the ECC decoding operation was unsuccessful satisfies a threshold criterion; and 





responsive to determining that the number of memory devices satisfies the threshold criterion, 







performing, by a processing device, one or more iterations of a redundancy error correction decoding operation to correct the first subset of the one or more units of data stored in the stripe across the plurality of memory devices until the number of memory devices fails to satisfy the threshold criterion.

The method of claim 1, further comprising:
responsive to determining that the number of memory devices does not satisfy the threshold criterion, performing a redundancy reconstruction operation to reconstruct the first subset of the one or more units of data stored in the 











































2

















reading a stripe of data stored 
determining that decoding of one or more units of data stored on a subset of the plurality of memory components was unsuccessful using an error correction code (ECC) decoding operation; 
determining whether a number of memory components of the subset of the plurality of memory components that include the  one or more units of data for which the decoding was unsuccessful using the ECC decoding operation satisfies a threshold condition; and 
responsive to determining that the number of memory components of the subset of the plurality of memory components that include the one or more units of data for which the decoding was 
performing, by a processing device, a redundancy error correction decoding operation to correct the stripe of data stored  across the plurality of memory components.







The method o
responsive to determining that the number of memory components of the subset of the plurality of memory components that include the one or more units of data for which the decoding was unsuccessful using the ECC decoding 


3.	Similarly, Claims 1 and 2 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 and 3 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

4.	Similarly, Claims 1 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

5.	Similarly, Claims 1 and 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

6.	Similarly, Claims 1 and 5 and  6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 and 6 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

7.	Similarly, Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1  of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

8.	Similarly, Claims 8-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

9.	Similarly, Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of commonly owned patent no. 16,747,614   Although the conflicting claims are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.